DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the Patent Board Decision filed on 1/1/2021, reversing the examiner on claims 1-9, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                             

A Technology Center Director has approved of reopening prosecution by signing below:
/KIESHA R BRYANT/           Director, Art Unit 3700                                                                                                                                                                                             

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being obvious over AAPA (US 2018/0084822) in view of Montgomery (US 2016/0174607) or Ellis (US 2015/0013699) and Bowen (US 2009/0151717).
With respect to the limitations of claim 2, AAPA acknowledges a system, which includes "a tobacco wax composition including tobacco wax extracted from one or more of tobacco leaf, tobacco stem or tobacco dust," as recited in claim 2, is well-known for smoking and inhalation purposes.  AAPA does not disclose that the tobacco wax composition being used in a system for a personal vaporizer comprising a receiving chamber and a pod, in which the pod being in contact with the receiving chamber, the pod has side airholes that align with side airholes of the receiving chamber; 
However, Montgomery discloses a personal vaporizer (Figs 1-3, vaporizer system 2, 0024, 0025) comprising a receiving chamber (Fig 3, sleeve 14, heating element 26, 0027) and a pod (tank 24, 0027), in which the pod is in contact with the receiving chamber (see figures 2, 3).  Montgomery further discloses that the pod can contain "widely available forms of vaporizer 'juices'," waxes, dry tobacco, "and in any combination with each other" for inhalation (0007, 0024).  
Additionally, Ellis discloses a personal vaporizer (Figs 1-3, vaporizer 10, 0015) comprising a receiving chamber (tubular portion 20, 0015, 0022) and a pod (top bowl portion 74, 0025, 0026), in which the pod is in contact with the receiving chamber (see figure 1).  Ellis further discloses that the pod can contain tobacco leaf extract and a natural wax for inhalation (0026).  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify AAPA's 
Moreover, Bowen discloses the pod (Figs 1, 2, oven 124, 0065) has side airholes (Figs 1, 2, apertures 158, 0065) that align with side airholes (Figs 1, 2, 6, apertures 162, 662, 0065) of the receiving chamber is known in the art.  Bowen discloses the pod has side airholes that align with side airholes of the receiving chamber has the advantage of providing a known configuration that allows for improved heating efficiency of the device (0065).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the vaporizer of personal vaporizer system of AAPA in view of Montgomery or Ellis having a pod and receiving chamber silent to side air holes with the pod has side airholes that align with side airholes of the receiving chamber of Bowen for the purpose of providing a known pod, receiving chamber configuration that allows for improved heating efficiency of the device.
With respect to the limitations of claim 5, AAPA in view of Montgomery or Ellis the claimed invention as set for in the rejection of claim 2.  Additionally, Bowen discloses the receiving chamber has airholes (apertures 162, 662, 0065).  AAPA in view of Montgomery or Ellis and Bowen discloses the claimed invention except for the air holes and a distance from a starting product fill level of the tobacco wax composition in the pod to the air holes is less than 4 mm.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was 

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over AAPA (US 2018/0084822) in view of Montgomery (US 2016/0174607) or Ellis (US 2015/0013699) and Mironov (US 2016/0120221).
With respect to the limitations of claim 3, AAPA in view of Montgomery or Ellis discloses the claimed invention as set for in the rejection of claim 2.  AAPA in view of Montgomery or Ellis discloses the claimed invention except for the receiving chamber serves as a heat source and uses a Curie point so that an upper threshold temperature is not exceeded.  
However, Mironov discloses the receiving chamber serves as a heat source and uses a Curie point so that an upper threshold temperature is not exceeded (0019, susceptor element may be chosen because of its Curie temperature) has the advantage of providing a known chamber material that is limited by its maximum heating temperature, thereby reducing the possibility of rapid overheating (0019).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the personal vaporizer system of AAPA in view of Montgomery or Ellis having a receiving chamber silent to the material with the receiving chamber serves as the heat source and uses a Curie point so that an upper threshold temperature is not 

Claims 4, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over AAPA (US 2018/0084822) in view of Montgomery (US 2016/0174607) or Ellis (US 2015/0013699) as evidenced by Lui (US 2013/0014772).
With respect to the limitations of claim 4, AAPA in view of Montgomery or Ellis the claimed invention as set for in the rejection of claim 2.  Additionally, AAPA in view of Montgomery discloses the receiving chamber has an alignment interface because the interior surface of sleeve 14 of Montgomery is used to guide or align the tank 24 for proper insertion.  
With respect to the limitations of claim 7, AAPA in view of Montgomery or Ellis the claimed invention as set for in the rejection of claim 2.  Additionally, the vaporizer of Montgomery in view of Ellis vaporizes the tobacco wax material (as disclosed by AAPA) in the pod which would results in little or no residue because as defined by Merriam-Webster Online dictionary, the act of vaporizing converts material into vapor, meaning the material in the pod is converted into vapor and little or no residue remains.
With respect to the limitations of claim 8, AAPA in view of Montgomery or Ellis the claimed invention as set for in the rejection of claim 2.  Additionally, Montgomery disclose vaporizing (title, wearable vaporizer) the recited tobacco wax composition (as disclosed by AAPA).  Ellis discloses vaporizing (title, vaporizer, heating element 16, 0024) the recited tobacco wax composition (as disclosed by AAPA).  The nicotine in the 
With respect to the limitations of claim 9, AAPA in view of Montgomery or Ellis the claimed invention as set for in the rejection of claim 2.  Additionally, Montgomery discloses further comprising a heating device (Fig 3, heating element 26, 0027) configured to heat the tobacco wax composition (as disclosed by AAPA) in the pod (tank 24) in less than 1 second.  Ellis discloses further comprising a heating device (Ellis, Figs 1-3, heating element 16, 0024) configured to heat the tobacco wax composition in the pod (cup member 18, top bowl portion 74, shaft 76) in less than 1 second.  When the heating element of Montgomery or Ellis is energized, the heat radiating from the heating element would instantaneous start to heat the pod and any contents in the pod and therefore fully discloses the recited claim limitations.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over AAPA (US 2018/0084822) in view of Montgomery (US 2016/0174607) or Ellis (US 2015/0013699) and St. Charles (US 5,996,589).
With respect to the limitations of claim 6, AAPA in view of Montgomery or Ellis the claimed invention as set for in the rejection of claim 2.  AAPA in view of Montgomery or Ellis discloses the claimed invention except for the tobacco composition further comprises a vapor agent, the vapor agent is 30-60% of the tobacco wax composition.  However St. Charles disclose the tobacco composition (Fig 1, aerosol forming substrate 14, Col 3, Lines 38-45, the support material may be tobacco) further 
AAPA in view of Montgomery or Ellis and St. Charles discloses the claimed invention except for the vapor agent is 30-60% of the tobacco composition.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the vapor agent is 30-60% of the tobacco composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable composition range involves only routine skill in the art (see MPEP 2144.04).

Response to Amendments
Claims 2-9 have been amended.
Claim 1 is cancelled.
Claims 2-9 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 2-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/4/2021